DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (U.S. Patent No. 4,858,977).
As for Claim 1, Mitchell discloses a connector (66) comprising: 
a base portion (68) having: 
a chain opening (74) configured to receive the chain such that the base portion freely moves along the length of the chain, and a first cable opening (76) configured to receive the safety cable; and 
a top portion (70) configured to be coupled to the base portion and cover a portion of the chain opening such that the base portion and the top portion, when coupled together, remain at a substantially fixed position along the length of the chain (see Figs. 8-10).

2. The connector of claim 1, wherein the top portion includes: 
a chain securing slot (74) shaped to surround a portion of a link of the chain, and a barrier portion (back wall of 74) adjacent to the chain securing slot and configured to abut a top link and a bottom link adjacent to the link surrounded by the chain securing slot to prevent movement of the top portion along the length of the chain (see Figs. 8-10).
3. The connector of claim 1, wherein the top portion includes a top portion cable opening (76) configured to receive the safety cable, and the top portion is aligned with the base portion such that the top portion cable opening is aligned with the first cable opening of the base portion (see Figs. 8-10). 
4. The connector of claim 3, wherein the base portion includes a second cable opening (72) configured to receive the safety cable, such that the safety cable passes through the first cable opening and the second cable opening. 
5. The connector of claim 4, wherein the chain opening is located in a substantially central area of the base portion between the first cable opening and the second cable opening (see Figs. 8-10).
6. The connector of claim 4, wherein the second cable opening is offset by an offset angle from an axis formed by the first cable opening and the chain opening (see Figs. 8-10). 
7. The connector of claim 6, wherein the offset angle is 45 degrees (see Figs. 8-10).
8. The connector of claim 1, wherein the top portion is removably coupled to the base portion by at least one of screws or bolts (78).
9. The connector of claim 1, wherein the chain opening of the base portion is cross- shaped (see Figs. 9-10).
10. The connector of claim 1, wherein the base portion is substantially circular in shape (see Fig. 10) and the top portion has a semi-circle shape (see Fig. 10), the base portion further including a basin to receive the top portion (see alternative embodiment disclosed in Figs, 12-13, a base and top portion 112, having flanges 120 that defines a basin to receive each other).

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pengg et al (U.S. 2010/0065176).
As for Claim 1, Pengg discloses a connector (11) comprising: 
a base portion (14) having: 
a chain opening (opening in bottom portion of 14) configured to receive the chain such that the base portion freely moves along the length of the chain, and a first cable opening (opening 15) configured to receive the safety cable; and 
a top portion (13) configured to be coupled to the base portion and cover a portion of the chain opening such that the base portion and the top portion, when coupled together, remain at a substantially fixed position along the length of the chain (see Figs. 1-6).
2. The connector of claim 1, wherein the top portion includes: 
a chain securing slot (slot in upper portion of 13) shaped to surround a portion of a link of the chain, and a barrier portion (back wall of slot in 13) adjacent to the chain securing slot and configured to abut a top link and a bottom link adjacent to the link surrounded by the chain securing slot to prevent movement of the top portion along the length of the chain (see Figs. 1-6).
3. The connector of claim 1, wherein the top portion includes a top portion cable opening (opening 15) configured to receive the safety cable, and the top portion is aligned with the base portion such that the top portion cable opening is aligned with the first cable opening of the base portion (see Figs. 1-6). 
4. The connector of claim 3, wherein the base portion includes a second cable opening (opening in 15) configured to receive the safety cable, such that the safety cable passes through the first cable opening and the second cable opening (see Figs. 1-6). 
5. The connector of claim 4, wherein the chain opening is located in a substantially central area of the base portion between the first cable opening and the second cable opening (see Figs. 1-6).
6. The connector of claim 4, wherein the second cable opening is offset by an offset angle from an axis formed by the first cable opening and the chain opening (see Figs. 1-6). 
7. The connector of claim 6, wherein the offset angle is 45 degrees (see Figs. 1-6).
8. The connector of claim 1, wherein the top portion is removably coupled to the base portion by at least one of screws or bolts (16).
9. The connector of claim 1, wherein the chain opening of the base portion is cross- shaped (see Figs. 1-6).
10. The connector of claim 1, wherein the base portion is substantially circular in shape (see Fig. 1-6) and the top portion has a semi-circle shape (see Figs. 1-6), the base portion further including a basin to receive the top portion (base portion 14 has a front basin portion  by apertures 17 which engages the front portion of 13).
As for Claim 11, Pengg discloses a system for providing safety to a hoist having a hook attached to a chain, the system comprising: 
a safety cable (2) threaded through an opening of the hook (opening of 5) or an opening of an object lifted by the hoist; and 
a connector (11) connected to the safety cable and the chain (10) such that when the hook and the chain of the hoist are disconnected, the object remains connected to the chain via the connector and the safety cable.
12. The system of claim 11, wherein the connector includes: 
a base portion (14) having: a chain opening (opening in bottom portion of 14) configured to receive the chain such that the base portion freely moves along the length of the chain, and 
a first cable opening (right opening of 15) configured to receive the safety cable; and 
a top portion (13) configured to be coupled to the base portion and cover a portion of the chain opening such that the base portion and the top portion, when coupled together, remain at a substantially fixed position along the length of the chain (see Figs. 1-6).
13. The system of claim 12, wherein the top portion includes: 
a chain securing slot (slot in upper portion of 13) shaped to surround a portion of a link of the chain, and a barrier portion (back wall of slot in 13) adjacent to the chain securing slot and configured to abut a top link and a bottom link adjacent to the link surrounded by the chain securing slot to prevent movement of the top portion along the length of the chain (see Figs. 1-6).
14. The system of claim 12, wherein the top portion includes a top portion cable opening (opening in 15) configured to receive the safety cable, and the top portion is aligned with the base portion such that the top portion cable opening is aligned with the first cable opening of the base portion (see Figs. 1-6).
15. The system of claim 14, wherein the base portion includes a second cable opening (opening in 15) configured to receive the safety cable, such that the safety cable passes through the first cable opening and the second cable opening (see Figs. 1-6).
16. The system of claim 15, wherein the chain opening is located in a substantially central area of the base portion between the first cable opening and the second cable opening (see Figs. 1-6).
17. The system of claim 15, wherein the second cable opening is offset by an offset angle from an axis formed by the first cable opening and the chain opening (see Figs. 1-6).
18. The system of claim 17, wherein the offset angle is 45 degrees (see Figs. 1-6).
19. The system of claim 12, wherein the top portion is removably coupled to the base portion by at least one of screws or bolts (16).
As for Claim 20, Pengg discloses a method for using a connector (11) to secure a safety cable to a chain of a hoist, the chain connected to a hook for engaging an object to be lifted by the hoist, the method comprising:
placing the chain (10) through a chain opening (15)  of a base portion (14) of the connector;
placing a top portion (13) of the connector onto the base portion such that a bottom surface of the top portion contacts a top surface of the base portion and a chain securing slot  (15) of the top portion surrounds a central link of the chain;
attaching the top portion of the connector to the base portion of the connector using one or more fasteners (16);
threading the safety cable through an opening of the hook or an opening of the object (portion of chain or cable which goes through hook 5); and
threading the safety cable through a first cable opening and a second cable (right and left opening of 15) opening of the connector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677